

117 S2091 IS: Restaurant Revitalization Fund Replenishment Act of 2021
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2091IN THE SENATE OF THE UNITED STATESJune 16, 2021Ms. Sinema (for herself, Mr. Wicker, Mr. Van Hollen, Ms. Murkowski, Ms. Baldwin, Ms. Ernst, Ms. Stabenow, Mrs. Hyde-Smith, Mr. Durbin, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the American Rescue Plan Act of 2021 to increase appropriations to Restaurant Revitalization Fund, and for other purposes.1.Short titleThis Act may be cited as the Restaurant Revitalization Fund Replenishment Act of 2021.2.Appropriations for the Restaurant Revitalization FundSection 5003(b)(2) of the American Rescue Plan Act of 2021 (Public Law 117–2; 135 Stat. 85; 15 U.S.C. 9009c(b)(2)) is amended—(1)in subparagraph (A)—(A)by striking $28,600,000,000 and inserting $88,600,000,000; and(B)by inserting , of which $300,000,000 shall be for administrative expenses to carry out this section before the period at the end; and(2)in subparagraph (B)(i)(II), by striking $23,600,000,000 and inserting $83,300,000,000. 